 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JAMAR BARNES
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                          Case No.: 2:19-CR-00091 MCE
12
                                    Plaintiff,          NOTICE AND REQUEST TO SEAL
13
            v.                                          DOCUMENTS
14
     JAMAR BARNES,                                      DATE: December 23, 2019
15                                                      TIME: 9:00 a.m.
                                    Defendant.          COURT: Hon. William B Shubb
16
17
18
19
            PLEASE TAKE NOTICE that Defendant Jamar Barnes, by and through his
20
     undersigned counsel, requests that the following documents be filed under seal: “Exhibit 2:
21
     Barnes Trinity Urgent Care Med. Records” and “Exhibit 3: Barnes Jail Medical Records.”
22
     These exhibits are attachments to defendant’s Reply to Government’s Opposition to
23
     Defendant’s Bail Review Motion at docket 190, which filed on April 7, 2020. Sealing is sought
24
     because the documents contain sensitive and private health information about Mr. Barnes, and
25
     sealing serves a compelling interest pursuant to Oregonian Publishing Co. v. U.S. District
26
     Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990).
27
            Pursuant to Local Rules 141(b), this notice and request to seal documents has been filed
28
     electronically, and served on all parties.


                                                    1
     Request to File Under Seal
 1
 2
 3   Dated: April 7, 2020             /s/ ETAN ZAITSU
                                      ETAN ZAITSU
 4                                    Attorney for Defendant
 5                                    JAMAR BARNES

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  2
     Request to File Under Seal
 1
                                                ORDER
 2
 3          Pursuant to Local Rule 141 (b) and based upon the representation contained in the

 4   defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Exhibit 2:

 5   Barnes Trinity Urgent Care Med. Records” and “Exhibit 3: Barnes Jail Medical Records,”

 6   attachments to Defendant’s Reply to Government’s Opposition to Defendant’s Bail Review

 7   Motion at docket 190, filed on or about April 7, 2020, pertaining to Defendant Jamar Barnes’

 8   medical records, shall be SEALED until further order of this Court.

 9          It is further ordered that access to the sealed documents shall be limited to the counsel

10   for the Defendant, the U.S. Attorney’s Office, and Pretrial Services.

11          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.

12   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,

13   for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a

14   compelling interest.

15
16          Dated: April 8, 2020

17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
     Request to File Under Seal
